Dowling, P. J.
(dissenting). I concur in all of the within opinion except so much as holds that plaintiff is entitled to a one-half interest in the lease in question. The finding is that parcel A represents sixty per cent of the value of the entire plot. I think, therefore, that plaintiff’s interest is legally and equitably limited to one-half of sixty per cent of the lease, or thirty per cent thereof, instead of the twenty-five per cent awarded by the referee or the fifty per cent awarded by the within opinion.
Merrell, J., concurs.
Judgment modified as indicated in opinion, and as so modified affirmed, with costs to the plaintiff. The findings inconsistent with this determination should be reversed and such new findings made of facts proved upon the trial as are necessary to sustain the judgment hereby awarded. Settle order on notice.